SACK, Circuit Judge,
concurring.
I concur in the judgment and agree with very nearly all of the panel opinion. I nonetheless offer a few words relating to our certification of questions to the New York Court of Appeals.
We have said that when addressing a question of New York law regarding which the New York Court of Appeals has not authoritatively spoken, “we must either (1) predict how the New York Court of Appeals would resolve the state law question, or, if state law is so uncertain that we can make no reasonable prediction, (2) certify the question to the New York Court of Appeals for a definitive resolution,” DiBella v. Hopkins, 403 F.3d 102, 111 (2d Cir.2005) (citing Blue Cross & Blue Shield of New Jersey, Inc. v. Philip Morris USA Inc., 344 F.3d 211, 220-21 (2d Cir.2003)). I doubt, in light of Judge Calabresi’s careful exposition of the law, that “we can make no reasonable prediction” as to what the New York Court of Appeals would hold with respect to the issue that we certify regarding whether New Jersey or New York law applies to the question of whether Stichting’s assignment of claims is valid.
But according to the text of Rule 0.27, which governs this process, we “may certify to the highest court of a state an unsettled and significant question of state law that will control the outcome of a case pending before this Court,” 2d Cir. R. 0.27 (emphasis added); see also Blue Cross & Blue Shield of New Jersey, 344 F.3d at 220-21; Prats v. Port Auth. of New York & New Jersey, 315 F.3d 146, 150-51 (2d Cir.2002). Thus our rule tells us when we “may,” not “must,” certify; it refers to a controlling “unsettled and significant question of state law,” not to our ability to make a reasonable prediction as to what the law is. It seems to me that the rule *59thus gives us relatively broad discretion as to when to certify, and that there are things other than our ability to predict New York law that can inform our decision as to whether or not to do so.
In the case before us, given the available New York case law on the subject, the nature of the dispute, its now tortuous history, the additional expense to the parties in time, effort, and money should the New York Court of Appeals accept certification, and my view of the relative significance, beyond this litigation, of the legal questions we are called upon to decide, I have serious doubts as to whether we should certify the questions we do to the Court of Appeals. Affirmance of the judgment of the district court for substantially the reasons upon which it relied in dismissing the action may be the wiser course. But in the end it does seem to me to be a matter of discretion, and, although I recognize that my colleagues likely have different views than do I as to the proper basis for exercising that discretion, I am content to defer to their judgment here.